

Exhibit 10.4
SHARE EXCHANGE AGREEMENT


Among


Enigma Software Group, Inc.,


Colorado Stark


and


Alvin Estevez




Dated June 28, 2006



NY-446963 v5
 
 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS
 
 

 
PAGE
   
ARTICLE I REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS
1
Section 1.01
Authority
1
Section 1.02
No Conflict With Other Instruments
1
Section 1.03
Valid Obligation
1
ARTICLE II REPRESENTATIONS AND WARRANTIES OF ENIGMA
2
Section 2.01
Organization
2
Section 2.02
Capitalization
2
Section 2.03
Absence of Certain Changes or Events
2
Section 2.04
Litigation and Proceedings
3
Section 2.05
No Conflict With Other Instruments
3
Section 2.06
Compliance With Laws and Regulations
3
Section 2.07
Approval of Agreement
3
Section 2.08
Valid Obligation.
3
ARTICLE III PLAN OF EXCHANGE
3
Section 3.01
The Exchange.
3
Section 3.02
Anti-Dilution
4
Section 3.03
Closing
4
Section 3.04
Closing Events
4
ARTICLE IV SPECIAL COVENANTS
4
Section 4.01
Indemnification
4
Section 4.02
Sales of Securities Under Rule 144, If Applicable
5
ARTICLE V CONDITIONS PRECEDENT TO OBLIGATIONS OF ENIGMA
5
Section 5.01
Accuracy of Representations and Performance of Covenants
5
Section 5.02
No Governmental Prohibition
5
Section 5.03
Other Items
6
ARTICLE VI CONDITIONS PRECEDENT TO OBLIGATIONS OF THE STOCKHOLDERS
6
Section 6.01
Accuracy of Representations and Performance of Covenants
6
Section 6.02
Officer's Certificate
6
Section 6.03
Good Standing
6
Section 6.04
No Governmental Prohibition
6
Section 6.05
Consents
6
Section 6.06
Other Items
6
ARTICLE VII MISCELLANEOUS
7
Section 7.01
Brokers
7
Section 7.02
Governing Law
7
Section 7.03
Notices
7
Section 7.04
Attorney's Fees
7
Section 7.05
Third Party Beneficiaries
8
Section 7.06
Expenses
8
Section 7.07
Entire Agreement
8
Section 7.08
Survival; Termination
8
Section 7.09
Counterparts
8
Section 7.10
Amendment or Waiver
8
Section 7.11
Best Efforts
8
     
 
   
Exhibits A.
Exchange
 

 

ii
 
 

--------------------------------------------------------------------------------

 



SHARE EXCHANGE AGREEMENT
 
THIS SHARE EXCHANGE AGREEMENT (hereinafter referred to as this “Agreement”) is
entered into as of this 28 day of June, 2006, by and between Enigma Software
Group, Inc., a Delaware corporation (hereinafter referred to as “Enigma”), with
offices at 2 Stamford Landing, Suite 100, Stamford, CT 06902 and the
stockholders of Enigma listed below (collectively, the “Stockholders”), upon the
following premises:
 
Premises
 
WHEREAS, Enigma is a publicly held corporation organized under the laws of the
state of Delaware;
 
WHEREAS, the Stockholders currently own an aggregate of 12,052,001 shares (the
“Common Shares”) of the common stock, $.001 par value per share, of Enigma (the
“Common Stock”) in the individual amounts set forth on Schedule A attached
hereto, constituting all of the shares of common stock including voting power,
of Enigma held by each such stockholder; and
 
WHEREAS, the Stockholders agree to return the Common Shares to Enigma in
exchange (the “Exchange”) for 7,433,988 shares (the “Preferred Shares”) of
preferred stock, $.001 par value per share (the “Preferred Stock”).
 
Agreement
 
NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
parties to be derived here from, and intending to be legally bound hereby, it is
hereby agreed as follows:
 
ARTICLE I
REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS
 
The Stockholders each hereby represent and warrant, jointly and not separately,
on their own behalf, as of and at the Closing Date, as follows:
 
Section 1.01 Authority
 
. He has the full power, authority, and legal right and has taken all action
required by law, and otherwise to consummate the transactions herein
contemplated.
 
Section 1.02 No Conflict With Other Instruments
 
. The execution of this Agreement and the consummation of the transactions
contemplated by this Agreement will not result in the breach of any term or
provision of, constitute a default under, or terminate, accelerate or modify the
terms of any indenture, mortgage, deed of trust, or other material agreement, or
instrument to which a Stockholder is a party or to which any of his assets or
properties are subject.
 
Section 1.03 Valid Obligation
 
. This Agreement and all agreements and other documents executed by Stockholder
in connection herewith constitute the valid and legally binding obligation of
Stockholder, enforceable in accordance with its or their terms, except as may be
limited by bankruptcy, insolvency, moratorium or other similar laws affecting
the enforcement of creditors' rights generally and subject to the qualification
that the availability of equitable remedies is subject to the discretion of the
court before which any proceeding therefore may be brought.
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF ENIGMA
 
As an inducement to, and to obtain the reliance of, the Stockholders, except as
set forth in the schedules of exceptions to these representations and warranties
to be provided to the Stockholders by Enigma (the “Schedules”), Enigma
represents and warrants, as of the date hereof and as of and at the Closing
Date, as follows:
 
Section 2.01 Organization
 
. Enigma is a corporation duly organized, validly existing, and in good standing
under the laws of the State of Delaware and has the corporate power and is duly
authorized under all applicable laws, regulations, ordinances, and orders of
public authorities to carry on its business in all material respects as it is
now being conducted. Included in the Schedules are complete and correct copies
of the certificate of incorporation and bylaws of Enigma as in effect on the
date hereof. The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated hereby will not, violate any
provision of Enigma’s certificate of incorporation or bylaws. Enigma has taken
all action required by law, its certificate of incorporation, its bylaws, or
otherwise to authorize the execution and delivery of this Agreement, and Enigma
has full power, authority, and legal right and has taken all action required by
law, its certificate of incorporation, bylaws, or otherwise to consummate the
transactions herein contemplated.
 
Section 2.02 Capitalization
 
. Enigma’s authorized capitalization immediately prior to the closing consists
of (a) 100,000,000 shares of Common Stock, of which 16,243,267 shares are issued
and outstanding, and (b) 10,000,000 shares of Preferred Stock, none of which are
issued and outstanding. All issued and outstanding shares are legally issued,
fully paid, and non-assessable and not issued in violation of the preemptive or
other rights of any person.
 
Section 2.03 Absence of Certain Changes or Events
 
Since the date of the most recent Enigma balance sheet:
 
(a) there has not been any material adverse change in the business, operations,
properties, assets or condition (financial or otherwise) of Enigma;
 
(b) Enigma has not (i) amended its certificate of incorporation or bylaws except
as required by this Agreement; (ii) declared or made, or agreed to declare or
make any payment of dividends or distributions of any assets of any kind
whatsoever to stockholders or purchased or redeemed, or agreed to purchase or
redeem, any of its capital stock; (iii) made any material change in its method
of management, operation or accounting; (iv) entered into any transactions or
agreements other than in the ordinary course of business; or (v) made any
increase in or adoption of any profit sharing, bonus, deferred compensation,
insurance, pension, retirement, or other employee benefit plan, payment, or
arrangement, made to, for or with its officers, directors, or employees; and
 
(c) Enigma has not (i) granted or agreed to grant any options, warrants, or
other rights for its stock, bonds, or other corporate securities calling for the
issuance thereof other than option granted in April 2006; (ii) borrowed or
agreed to borrow any funds or incurred, or become subject to, any material
obligation or liability (absolute or contingent) except liabilities incurred in
the ordinary course of business; (iii) sold or transferred, or agreed to sell or
transfer, any of its assets, properties, or rights, or canceled, or agreed to
cancel, any debts or claims; or (iv) issued, delivered or agreed to issue or
deliver, any stock, bonds or other corporate securities including debentures
(whether authorized and unissued or held as treasury stock), except in
connection with this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
Section 2.04 Litigation and Proceedings
 
There are no actions, suits, proceedings or investigations pending or, to the
knowledge of Enigma after reasonable investigation, threatened by or against
Enigma or affecting Enigma or its properties, at law or in equity, before any
court or other governmental agency or instrumentality, domestic or foreign, or
before any arbitrator of any kind except as disclosed in the Enigma Schedules.
Enigma has no knowledge of any default on its part with respect to any judgment,
order, writ, injunction, decree, award, rule or regulation of any court,
arbitrator, or governmental agency or instrumentality or any circumstance which
after reasonable investigation would result in the discovery of such default.
 
Section 2.05 No Conflict With Other Instruments
 
 The execution of this Agreement and the consummation of the transactions
contemplated by this Agreement will not result in the breach of any term or
provision of, constitute a default under, or terminate, accelerate or modify the
terms of, any indenture, mortgage, deed of trust, or other material agreement or
instrument to which Enigma is a party or to which any of its assets, properties
or operations are subject.
 
Section 2.06 Compliance With Laws and Regulations
 
To the best of its knowledge, Enigma has complied with all applicable statutes
and regulations of any federal, state, or other applicable governmental entity
or agency thereof. This compliance includes, but is not limited to, the filing
of all reports to date with federal and state securities authorities.
 
Section 2.07 Approval of Agreement
 
 The Board of Directors of Enigma has authorized the execution and delivery of
this Agreement by Enigma and has approved this Agreement and the transactions
contemplated hereby.
 
Section 2.08 Valid Obligation.
 
 This Agreement and all agreements and other documents executed by Enigma in
connection herewith constitute the valid and binding obligation of Enigma,
enforceable in accordance with its or their terms, except as may be limited by
bankruptcy, insolvency, moratorium or other similar laws affecting the
enforcement of creditors' rights generally and subject to the qualification that
the availability of equitable remedies is subject to the discretion of the court
before which any proceeding therefore may be brought.
 
ARTICLE III
PLAN OF EXCHANGE
 
Section 3.01 The Exchange.
 
On the terms and subject to the conditions set forth in this Agreement, on the
Closing Date (as defined in Section 3.03), each Stockholder who shall elect to
accept the exchange offer described herein (the “Accepting Stockholders”) by
executing this Agreement, shall assign, transfer and deliver, free and clear of
all liens, pledges, encumbrances, charges, restrictions or known claims of any
kind, nature, or description, the Common shares. In exchange for the transfer of
such Common Shares by the Stockholders, Enigma shall issue to the Stockholders
the Preferred Stock. At the Closing, each Stockholder shall, on surrender of his
certificate or certificates representing such Common Shares to Enigma or its
registrar or transfer agent, be entitled to receive a certificate or
certificates evidencing his proportionate interest in the Preferred Shares.
 
 
3

--------------------------------------------------------------------------------

 
Section 3.02 Anti-Dilution
 
The number of shares of Common Stock issuable upon exchange pursuant to Section
3.01 shall be appropriately adjusted to take into account any other stock split,
stock dividend, reverse stock split, recapitalization, or similar change in the
Common Stock which may occur between the date of the execution of this Agreement
and the Closing Date.
 
Section 3.03 Closing
 
The closing (“Closing”) of the transactions contemplated by this Agreement shall
occur immediately following the filing of a Certificate of Designations of
Series A Preferred Stock of Enigma which shall effectuate the designation of the
rights and preferences of the Preferred Stock. Such Closing shall take place at
a mutually agreeable time and place (the “Closing Date”).
 
Section 3.04 Closing Events
 
At the Closing, Enigma and each of the Accepting Stockholders shall execute,
acknowledge, and deliver (or shall ensure to be executed, acknowledged, and
delivered), any and all certificates, opinions, financial statements, schedules,
agreements, resolutions, rulings or other instruments required by this Agreement
to be so delivered at or prior to the Closing, together with such other items as
may be reasonably requested by the parties hereto and their respective legal
counsel in order to effectuate or evidence the transactions contemplated hereby.
 
ARTICLE IV
SPECIAL COVENANTS
 
Section 4.01 Indemnification
 
(a) Enigma hereby agrees to indemnify the stockholders as of the date of
execution of this Agreement against any loss, liability, claim, damage, or
expense (including, but not limited to, any and all expense whatsoever
reasonably incurred in investigating, preparing, or defending against any
litigation, commenced or threatened, or any claim whatsoever) (“Loss”), to which
any of them may become subject arising out of or based on any inaccuracy
appearing in or misrepresentations made under Article II of this Agreement. The
indemnification provided for in this paragraph shall survive the Closing and
consummation of the transactions contemplated hereby and termination of this
Agreement for one year following the Closing.
 
(b) The Stockholders, individually and not jointly, agree to indemnify Enigma
and each of the officers, agents and directors of Enigma as of the date of
execution of this Agreement against any Loss, to which it or they may become
subject arising out of or based on any inaccuracy appearing in or
misrepresentations made under Article I of this Agreement. The indemnification
provided for in this paragraph shall survive the Closing and consummation of the
transactions contemplated hereby and termination of this Agreement for one year
following the Closing.
 
 
4

--------------------------------------------------------------------------------

 
Section 4.02 Sales of Securities Under Rule 144, If Applicable
 
(a) Enigma will use its best efforts to at all times satisfy the current public
information requirements of Rule 144 promulgated under the Securities Act so
that its stockholders can sell restricted securities that have been held for one
year or more or such other restricted period as required by Rule 144 as it is
from time to time amended.
 
(b) Upon being informed in writing by any person holding restricted stock of
Enigma that such person intends to sell any shares under Rule 144 promulgated
under the Securities Act (including any rule adopted in substitution or
replacement thereof), Enigma will certify in writing to such person that it is
compliance with Rule 144 current public information requirement to enable such
person to sell such person’s restricted stock under Rule 144, as may be
applicable under the circumstances.
 
(c) If any certificate representing any such restricted stock is presented to
Enigma’s transfer agent for registration or transfer in connection with any
sales theretofore made under Rule 144, provided such certificate is duly
endorsed for transfer by the appropriate person(s) or accompanied by a separate
stock power duly executed by the appropriate person(s) in each case with
reasonable assurances that such endorsements are genuine and effective, and is
accompanied by a legal opinion that such transfer has complied with the
requirements of Rule 144, as the case may be, Enigma will promptly instruct its
transfer agent to register such transfer and to issue one or more new
certificates representing such shares to the transferee and, if appropriate
under the provisions of Rule 144, as the case may be, free of any stop transfer
order or restrictive legend.
 
(d) This Section 4.02 shall survive the closing of this Agreement for a period
of two (2) years.
 
ARTICLE V
CONDITIONS PRECEDENT TO OBLIGATIONS OF ENIGMA
 
The obligations of Enigma under this Agreement are subject to the satisfaction,
at or before the Closing Date, of the following conditions:
 
Section 5.01 Accuracy of Representations and Performance of Covenants
 
The representations and warranties made by the Stockholders in this Agreement
were true when made and shall be true at the Closing Date with the same force
and effect as if such representations and warranties were made at and as of the
Closing Date (except for changes therein permitted by this Agreement). The
Stockholders shall have performed or complied with all covenants and conditions
required by this Agreement to be performed or complied with by the Stockholders
prior to or at the Closing.
 
Section 5.02 No Governmental Prohibition
 
No order, statute, rule, regulation, executive order, injunction, stay, decree,
judgment or restraining order shall have been enacted, entered, promulgated or
enforced by any court or governmental or regulatory authority or instrumentality
which prohibits the consummation of the transactions contemplated hereby.
 
 
5

--------------------------------------------------------------------------------

 
Section 5.03 Other Items
 
Enigma shall have received such further opinions, documents, certificates or
instruments relating to the transactions contemplated hereby as Enigma may
reasonably request.
 
ARTICLE VI
CONDITIONS PRECEDENT TO OBLIGATIONS OF THE STOCKHOLDERS
 
The obligations of the Stockholders under this Agreement are subject to the
satisfaction, at or before the Closing Date, of the following conditions:
 
Section 6.01 Accuracy of Representations and Performance of Covenants
 
The representations and warranties made by Enigma in this Agreement were true
when made and shall be true as of the Closing Date (except for changes therein
permitted by this Agreement) with the same force and effect as if such
representations and warranties were made at and as of the Closing Date.
Additionally, Enigma shall have performed and complied with all covenants and
conditions required by this Agreement to be performed or complied with by
Enigma.
 
Section 6.02 Officer's Certificate
 
The Stockholders shall have been furnished with certificates dated the Closing
Date and signed by duly authorized executive officers of Enigma, to the effect
that no litigation, proceeding, investigation or inquiry is pending, or to the
best knowledge of Enigma threatened, which might result in an action to enjoin
or prevent the consummation of the transactions contemplated by this Agreement
or, to the extent not disclosed in the Schedules, by or against Enigma, which
might result in any material adverse change in any of the assets, properties or
operations of Enigma.
 
Section 6.03 Good Standing
 
Enigma shall have received a certificate of good standing from the Secretary of
State of the State of Delaware or other appropriate office, dated as of a date
within ten days prior to the Closing Date certifying that Enigma is in good
standing as a corporation in the State of Delaware and has filed all tax returns
required to have been filed by it to date and has paid all taxes reported as due
thereon.
 
Section 6.04 No Governmental Prohibition
 
No order, statute, rule, regulation, executive order, injunction, stay, decree,
judgment or restraining order shall have been enacted, entered, promulgated or
enforced by any court or governmental or regulatory authority or instrumentality
which prohibits the consummation of the transactions contemplated hereby.
 
Section 6.05 Consents
 
All consents, approvals, waivers or amendments pursuant to all contracts,
licenses, permits, trademarks and other intangibles in connection with the
transactions contemplated herein, or for the continued operation of Enigma after
the Closing Date on the basis as presently operated shall have been obtained.
 
Section 6.06 Other Items
 
The Stockholders shall have received further opinions, documents, certificates,
or instruments relating to the transactions contemplated hereby as the
Stockholders may reasonably request.
 
 
6

--------------------------------------------------------------------------------

 
ARTICLE VII
MISCELLANEOUS
 
Section 7.01 Brokers
 
The parties hereto agree that, there were no finders or brokers involved in
bringing the parties together or who were instrumental in the negotiation,
execution or consummation of this Agreement. Enigma and the Stockholders each
agree to indemnify the other against any claim by any third person other than
those described above for any commission, brokerage, or finder's fee arising
from the transactions contemplated hereby based on any alleged agreement or
understanding between the indemnifying party and such third person, whether
express or implied from the actions of the indemnifying party.
 
Section 7.02 Governing Law
 
This Agreement shall be governed by, enforced, and construed under and in
accordance with the laws of the United States of America and, with respect to
the matters of state law, with the laws of the State of New York. Venue for all
matters shall be in New York, New York, without giving effect to principles of
conflicts of law thereunder. Each of the parties (a) irrevocably consents and
agrees that any legal or equitable action or proceedings arising under or in
connection with this Agreement shall be brought exclusively in the federal
courts of the United States. By execution and delivery of this Agreement, each
party hereto irrevocably submits to and accepts, with respect to any such action
or proceeding, generally and unconditionally, the jurisdiction of the aforesaid
court, and irrevocably waives any and all rights such party may now or hereafter
have to object to such jurisdiction.
 
Section 7.03 Notices
 
Any notice or other communications required or permitted hereunder shall be in
writing and shall be sufficiently given if personally delivered to it or sent by
telecopy, overnight courier or registered mail or certified mail, postage
prepaid, addressed as follows:
 
If to the Stockholders, to: 


c/o Enigma Software Group, Inc.
2 Stamford Landing, Suite 100
Stamford, CT 06902




If to Enigma, to the address set forth herein or such other addresses as shall
be furnished in writing by any party in the manner for giving notices hereunder,
and any such notice or communication shall be deemed to have been given (i) upon
receipt, if personally delivered, (ii) on the day after dispatch, if sent by
overnight courier, (iii) upon dispatch, if transmitted by telecopy and receipt
is confirmed by telephone and (iv) three (3) days after mailing, if sent by
registered or certified mail.


Section 7.04 Attorney's Fees
 
In the event that either party institutes any action or suit to enforce this
Agreement or to secure relief from any default hereunder or breach hereof, the
prevailing party shall be reimbursed by the losing party for all costs,
including reasonable attorney's fees, incurred in connection therewith and in
enforcing or collecting any judgment rendered therein.
 
 
7

--------------------------------------------------------------------------------

 
Section 7.05 Third Party Beneficiaries
 
This contract is strictly among Enigma and the Stockholders, and, except as
specifically provided, no director, officer, stockholder (other than the
Stockholders), employee, agent, independent contractor or any other person or
entity shall be deemed to be a third party beneficiary of this Agreement.
 
Section 7.06 Expenses
 
Subject to Section 7.04 above, whether or not the Exchange is consummated, each
of Enigma and the Stockholders will bear their own respective expenses,
including legal, accounting and professional fees, incurred in connection with
the Exchange or any of the other transactions contemplated hereby.
 
Section 7.07 Entire Agreement
 
This Agreement represents the entire agreement between the parties relating to
the subject matter thereof and supersedes all prior agreements, understandings
and negotiations, written or oral, with respect to such subject matter.
 
Section 7.08 Survival; Termination
 
The representations, warranties, and covenants of the respective parties shall
survive the Closing Date and the consummation of the transactions herein
contemplated for a period of two (2) years.
 
Section 7.09 Counterparts
 
This Agreement may be executed in multiple counterparts, including by facsimile,
each of which shall be deemed an original and all of which taken together shall
be but a single instrument.
 
Section 7.10 Amendment or Waiver
 
Every right and remedy provided herein shall be cumulative with every other
right and remedy, whether conferred herein, at law, or in equity, and may be
enforced concurrently herewith, and no waiver by any party of the performance of
any obligation by the other shall be construed as a waiver of the same or any
other default then, theretofore, or thereafter occurring or existing. At any
time prior to the Closing Date, this Agreement may by amended by a writing
signed by all parties hereto, with respect to any of the terms contained herein,
and any term or condition of this Agreement may be waived or the time for
performance may be extended by a writing signed by the party or parties for
whose benefit the provision is intended.
 
Section 7.11 Best Efforts
 
Subject to the terms and conditions herein provided, each party shall use its
best efforts to perform or fulfill all conditions and obligations to be
performed or fulfilled by it under this Agreement so that the transactions
contemplated hereby shall be consummated as soon as practicable. Each party also
agrees that it shall use its best efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary, proper or
advisable under applicable laws and regulations to consummate and make effective
this Agreement and the transactions contemplated herein.
 


Signature Page Follows
 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first-above written.
 
ENIGMA SOFTWARE GROUP, INC.




By: /s/ Colorado Stark
Name: Colorado Stark
Title: Executive Chairman




STOCKHOLDERS:


Colorado Stark




/s/ Colorado Stark
Colorado Stark, as an individual








Alvin Estevez




/s/ Alvin Estevez
Alvin Estevez, as an individual




 
9

--------------------------------------------------------------------------------

 


Exhibit A


EXCHANGE




Name
Number of Shares of
Common Stock Cancelled
Number of Shares of Preferred Stock
to be Issued
Colorado Stark
6,056,872
3,736,036
Alvin Estevez
5,995,129
3,697,952
TOTAL
12,052,001
7,433,988


